Case 20-03190-sgj Doc 85-9 Filed 02/02/21                                 Entered 02/02/21 20:22:22                       Page 1 of 1


From:                   Gregory V. Demo
To:                     Michael Lynn; Michael Lynn; Bryan Assink
Cc:                     Jeff Pomerantz; Ira Kharasch; John A. Morris; Hayley R. Winograd
Subject:                Highland - Letter & Discovery Requests
Date:                   Wednesday, December 23, 2020 10:19:06 PM
Attachments:            Letter to D.M. Lynn - 12.23.20.pdf
                        DOCS_NY-#41817-v3-Document_Requests_Dondero.pdf
                        DOCS_NY-#41819-v3-Depo_Notice_Dondero.pdf


Dear Judge Lynn,

Please see attached letter and discovery requests.

Best,
Greg
Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com
vCard | Bio | LinkedIn




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa




CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally
privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you are hereby notified that any
dissemination, distribution or copying of this e-mail message, and any attachments thereto is strictly prohibited. If you have received this
e-mail message in error, please immediately notify me by telephone and permanently delete the original and any copies of this email and
any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an
express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to
represent an offer or acceptance to enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl &
Jones LLP, any of its clients, or any other person or entity.



                                                                                                             Dondero Ex. 9
